 

EXHIBIT 10.8

Management Entrustment Agreement


 

Management Entrustment Agreement

This Agreement is made and entered into on February 5, 2015 in Beijing, China,
by and between the following parties:

Party A: Beijing UKT Investment Management Co., Ltd.

Business address:  Floor No. 23, Building A, Caizhi International Mansion, No.
18, Zhongguancun East Road, Haidian District, Beijing, P.R.C.

Party B: Huashang Wujie (Beijing) Internet Technology Co., Ltd.

Business address:  Room 255, Building 2#, No. 15, Wanyuan Street, Beijing
Economic-Technological Development Area, Beijing, P.R.C.

WHEREAS:

1. Party A is a corporation registered with Tongzhou office of Beijing
Administration for Industry & Commerce and validly existing in the territory of
the PRC pursuant to the laws of the PRC with business license registration
number: 110105014211546.

2. Party B is a wholly foreign-owned enterprise which has been duly organized
and registered with Beijing Administration for Industry & Commerce and validly
existing under the laws of the PRC, with business license registration number:
110000450264334.

3. In order to let Party B have actual control of Party A, Party A intends to
irrevocably entrust to Party B for its management the right of operation
management of Party A and the responsibilities and authorities of the
shareholders and the Executive Director of Party A.

4. Party B agrees to accept the entrustment of Party A, and to exercise the
right of operation management of Party A and the responsibilities and
authorities of the shareholders and the Executive Director of Party A.

5. Party A has obtained the approval of its shareholders to enter into this
Agreement.




Page 1 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




NOW, THEREFORE, through friendly consultation, under the principle of equality
and mutual benefits, in accordance with the relevant laws and regulations of the
People’s Republic of China, the parties agree to enter into this Agreement and
to be bound with the terms and conditions as follows:

Article 1    Management Entrustment

1.1   Entrusted Operation

Party A agrees to irrevocably entrust the right of operation management of Party
A and the responsibilities and authorities of Party A’s shareholders and the
Executive Director to Party B in accordance with the terms and conditions of
this Agreement.  Party B agrees to exercise the aforesaid rights and
responsibilities in accordance with the terms and conditions of this Agreement.
All the shareholders of Party A issued Power of Attorney (“Power of Attorney”)
to Party B by on the same day as this Agreement.  Except that this Agreement
terminates, the aforesaid entrustment shall be irrevocable.

1.2   Term of Entrusted Operation

1.2.1

This Agreement is executed on the date first above written and shall take effect
as of such date (such day, the “Effective Date”), and subject to the termination
provisions of Sections 1.2.2. and 1.2.3 below (collectively, the “Early
Termination Provisions”), shall continue in effect until the thirtieth
anniversary of the Effective Date (the “Initial Term”); provided, that if this
Agreement has not been terminated prior to the end of the Initial Term or a
Renewal Term (as the case may be) in accordance with the Early Termination
Provisions, the term of this Agreement automatically and without any action of
any party shall be extended for additional successive ten year periods
thereafter (each a “Renewal Term”), unless not less than 30 days prior to the
end of the Initial Term or any Renewal Term Party B notifies Party A in writing
that this Agreement shall terminate at the end of the Initial




Page 2 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Term or that Renewal Term, as the case may be.  In no event shall Party A have
the right to unilaterally terminate this Agreement.  Anything to the contrary in
the foregoing notwithstanding, upon the occurrence of the events set forth below
this Agreement shall terminate on the date specified:

1.2.2

the day when the Agreement is terminated by Party B in its sole and absolute
discretion by the delivery to Party A of a written notice of termination; or

1.2.3

the day when Party B completes the acquisition of all the assets or at least 51%
of the equity interests of Party A.

1.3   Purpose of Entrusted Operation

Party B shall fully manage the operation activities of Party A as its exclusive
managing consultant and provide Party A with exclusive technical support for
Party A. Party B shall perform the responsibilities and rights of Party A’s
shareholders and the Executive Director. Party A shall pay its profit (if any)
to Party B according to Article 1.5 of this Agreement and Party B shall be
responsible to Party A’s loss (if any).  During the term of the entrusted
operation, Party B, as the entrusted manager, shall provide full management to
Party A’s operations.

1.4   Content of Entrusted Operation

As of the day when this Agreement comes into effect, Party B shall be in charge
of all aspects of party A’s operations. The contents of the entrusted operation
shall include but not limited to major decision right management, capital
management, financial management, assets management, human resource management,
daily operation management and technical support. For Party B’s operation
decision for the operation management of Party A, Party A shall unconditionally
provide necessary assistance.

1.4.1   Major Decision Right Management




Page 3 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(1) Pursuant to Power of Attorney issued by the shareholders of Party A on the
same day as this Agreement (“Power of Attorney”), Party B shall have the right
to participate in the shareholder’s meeting of Party A, vote on the matters
proposed at the meeting, suggest the holding of temporary shareholders’ meeting
as the agent of the shareholders of Party A, and have other shareholders’ voting
rights as stipulated in the Articles of Association of Party A and the Companies
Law of the PRC. Party B shall also have the right to make the following major
decisions:

a) to decide the operation plan and investment scheme for Party A;

b) to discuss and approve the reports of the Executive Director and the
supervisor;

c) to discuss  and approve the annual financial budget and settlement plan;

d) to discuss approve the profit distribution plan and the loss compensation
plan;

e) within the authorization of the shareholder’s meeting, to decide such matters
of Party A as investment, assets purchase or sale, assets mortgage, external
guarantee, assets management and related party transaction;

f) to resolve on the increase or decrease of the registered capital;

g) to resolve on the issuance of the corporate bond;

h) to resolve on the matters including merger, division, change of corporate
form, dissolution and liquidation of the company;

i) to amend the articles of association;

j)  to retain or replace the Certified Public Accounting (“CPA”) firm providing
auditing service for Party A.




Page 4 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(2) Party B shall have the right to designate candidates of the executive
director and supervisor of Party A.

(3) Party B shall have the right to prepare the scheme to purchase or repurchase
the shares of Party A, the scheme of reorganization and the scheme to go public
for Party A; Party A should make sure that the shareholders of Party A shall
agree such schemes and go through the necessary legal procedures to complete
said schemes.

1.4.2   Capital Management

Party B shall manage and control all funds of Party A. Party A shall open or
appoint a management account for its funds (“Management Account”) and Party B
shall be responsible for and have the right in deciding the inward and outward
remittance of its funds. The seals affixed to such account shall be that of the
person appointed and confirmed by Party B. As of the day when this Agreement
comes into effect, all cashes of Party A, including but not limited to revenues
from sales, existing working capitals, collecting of receivables, and all
payables and operating expenses, employees’ salaries and compensations and
assets acquisition, must be saved and transacted in this Management Account.

1.4.3   Financial Management

(1) Party B shall establish the financial and accounting system of Party A
pursuant to the applicable laws of the PRC.

(2) Party B shall submit annual budget and settlement scheme to the shareholders
of Party A.

(3) Party B shall on a quarterly basis file financial statements to the
shareholders of Party A, and prepare the annual financial statements of Party A
within one hundred and twenty (120) days after the end of each fiscal year, and
provide them to the shareholders after they are audited by the CAP firm.




Page 5 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




1.4.4   Assets Management

(1) Party A shall deliver the list of all its assets on December 31, 2014 (“Base
Date”) to Party B, within 10 business days after the effective date of this
Agreement and undertake it has no action adversely affecting such assets after
the Base Date and before the execution of this Agreement.  Party B has the right
to use such assets for the necessary operation scope.

(2) Within the term of the entrusted operation, Party A shall not transfer the
assets of Party A or reduce their value, unless otherwise arising in the
ordinary course of business of Party A and obtaining approval from Party B.

1.4.5   Human Resource Management (“HR Management”)

(1) Party B have the right to decide the setup of the internal governance
structure of Party A;

(2) Party B shall have the right to decide all matters in relation to HR of
Party A, including but not limited to the employment, removal, staffing and
remuneration of senior officers.

(3) Within the term of the entrusted operation, Party B shall continue to
perform the labor contracts signed by Party A and its employees according to the
PRC labor laws.

1.4.6    Daily Operation Management  and Technical Support

(1) Party B shall have the right to decide all daily production and sales
arrangements of Party A such as the business model, marketing tragedy and
execution of operating contracts.

(2) Party B undertakes to make full use of its existing advanced methods of
management and technologies, to broaden sales channels, enhance the market
share, reduce business cost and operating expenses.




Page 6 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




1.5   Entrustment Fee

1.5.1

In consideration of the services to be provided by Party B, Party A shall pay to
Party B each quarter a management consulting fee equal to all after-tax profits,
if any, of Party A for that quarter.




1.5.2   

Such fees that Party A shall pay (or cause to be paid) to Party B are to be paid
in the following manner: during the term of this Agreement: the Profits for each
quarter shall be computed no later than 45 days after the end of each quarter,
except that in the case of the final quarter of a fiscal year the period for
calculating the Profits shall be 90 days.  Once such computation is completed,
but in all events within 45 days of the end of each fiscal quarter (90 days in
the case of the fourth quarter), 100% of all Profits for that quarter shall be
paid to Party B.  If the Profits for any quarter are zero or negative, meaning
that Party A had a loss for such quarter, Party A will not pay Party B a
management consulting fee for that quarter, and any loss for a quarter shall be
deducted from the management consulting fee for the following quarters; provided
further, if at any time Party A shall request that Party B pay to it the amount
of any loss that has not been offset against a Profit, Party B will do so within
thirty days of such request. 




1.5.3   

Should Party A fail to pay all or any part of the fees due to Party B under this
Agreement within the time stipulated, Party A shall pay to Party B interest on
the amount overdue based at an adjustable rate equal to the three (3) month
lending rate for RMB announced from time to time by the People’s Bank of China
from the date due until the date paid in full.  




1.5.4  

Following the end of each fiscal year of Party A, the parties shall conduct an
 examination and verification of the management consulting fees paid by Party A
based upon the Profits of Party A for




Page 7 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




each of the quarters during such fiscal year as confirmed by the audit report by
the CPA firm retained by Party B and make appropriate adjustments within fifteen
(15) business days following the issuance of such audit report, so that any
overcharge will be refunded or any deficiency will be compensated for. Party A
covenants and warrants to Party B that it will provide all necessary materials
and assistance to such CPA firm and cause the preparation and issuance to the
parties of the foregoing audit report by such CPA firm within ninety (90) days
following the end of each fiscal year of Party A.

1.6   Assumption of the Entrustment Risk

Party B shall assume all the operation risks in association with the management
of Party A entrusted to it.  Party B shall be responsible for any loss incurred
to Party A’s operation.  If Party A’s cash is not enough to pay its debt, Party
B is liable to pay the debt; if the loss leads to Party A’s net asset less than
the total contribution of Party A’s all shareholders (i.e. paid-in capital),
Party B shall be liable to make up for the deficiency.

Article 2    Rights and Obligations of the Parties A

During the term of the entrusted operation, the rights and obligations of Party
A shall include:

(1) After the execution of this Agreement, the management of Party A shall be
handed over to Party B. Party A shall, within 10 business days after the
effective date of this Agreement, deliver Party A’s business data, personal
archives, business licenses, seals, financial records, legal title certificates
and other relevant documentation to Party B or representative authorized by
Party B, in order to guarantee Party B to execute its operation
responsibilities.  

(2) During the term of the entrusted operation, without Party B’s consent, Party
A and its shareholders and the Executive Director shall not make




Page 8 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




any decision on Party A’s operations, and they shall not intervene with Party
B’s entrusted management activities in any form;

(3) During the term of the entrusted operation, Party A’s Executive Director
shall have  the obligation to cooperate with Party B in accordance with Party
B’s request to ensure the stability and consistency of the operation;

(4) To entrust the authorities of the shareholders and the Executive Director to
Party B;

(5) To timely pay the entrustment fee to Party B;

(6) Without Party B’s consent, Party A shall not entrust any third party other
than Party B in any form to manage Party A’s businesses;

(7) The Executive Director and shareholders of Party A shall issue necessary
documents for the purpose of accomplishing the management by Party B;

(8) Party A shall do or cause to be done, all things necessary to preserve and
keep in full force and effect its existence and its material rights, franchises
and licenses;

(9) Party A shall actively assist Party B in transacting foreign merger
formalities provided that doing so is permitted by the laws of the PRC;

(10) Party A shall not unilaterally early terminate this Agreement for any
reason.

(11) Other rights and obligations of Party A provided under this Agreement.   

Article 3    Negative Covenants

Party A covenants and agrees that, during the term of this Agreement, without
the prior written consent of Party B:




Page 9 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




(1) Party A will not issue, purchase or redeem any equity securities of Party A;

(2) Party A will not create, incur, assume or suffer to exist any liens upon or
with respect to any property or assets of Party A whether now owned or hereafter
acquired, provided that the provisions of this subsection shall not prevent the
creation, incurrence, assumption or existence of:

a) liens for taxes not yet due, or liens for taxes being contested in good faith
and by appropriate proceedings for which adequate reserves have been
established; and

b) liens in respect of property or assets of Party A imposed by the laws of the
PRC, which were incurred in the ordinary course of business, and (i) which do
not in the aggregate materially detract from the value of such property or
assets or materially impair the use thereof in the operation of the business of
Party A or (ii) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property of assets subject to any such lien.

(3) Party A will not liquidate ,dissolve or  terminate its operations or enter
into any transactions of merger or consolidation, or convey, sell, lease or
otherwise dispose of (or agree to do any of the foregoing at any future time)
all or any part of its property or assets, or purchase or otherwise acquire (in
one or a series of related transactions) any part of the property or assets
(other than purchases or other acquisitions of inventory, materials and
equipment in the ordinary course of business) of any person, except that (i)
Party A may make sales of inventory in the ordinary course of business; and (ii)
Party A may, in the ordinary course of business, sell equipment which is
uneconomic or obsolete;

(4) Party A will not declare or pay any dividends, or return any capital, to its
shareholders or authorize or make any other distribution, payment or




Page 10 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




delivery of property or cash to its shareholders as such, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, for a consideration, any
shares of any class of its capital stock now or hereafter outstanding (or any
options or warrants issued by Party A with respect to its capital stock), or set
aside any funds for any of the foregoing purposes;

(5) Party A will not contract, create, incur, assume or suffer to exist any
indebtedness, except accrued expenses and current trade accounts payable
incurred in the ordinary course of business, and obligations under trade letters
of credit inclined by Party A in the ordinary course of business, which are to
be repaid in full not longer than one year after the date on which such
indebtedness is originally incurred to finance the purchase of goods by Party A;




(6) Party A will not lend money or credit or make advances to any person, or
purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other person, except that
Party A may acquire and hold receivables owing to it, if created or acquired in
the ordinary course of business and payable or dischargeable in accordance with
customary trade terms;

(7) Party A will not enter into any transactions or series of related
transactions, whether or not in the ordinary course of business, with any
affiliates of Party A, other than on terms and conditions substantially as
favorable to Party A as would be obtainable by Party A at the time in a
comparable arm’s-length transaction with a person other than an affiliate and
with the prior written consent of Party B;

(8) Party A will not make any expenditures for fixed or capital assets
(including, without limitation, expenditures for maintenance and repairs which
should be capitalized in accordance with generally accepted accounting
principles in the PRC or in the United States) in excess of




Page 11 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




US $1,000,000, without the prior written consent of Party B; and

(9) Party A will not: (i) make any voluntary or optional payment or prepayment
on or redemption or acquisition for value of (including, without limitation, by
way of depositing with the trustee with respect thereto money or securities
before due for the purpose of paying when due) any existing indebtedness; (ii)
amend or modify, or permit the amendment or modification of, any provision of
any existing indebtedness or of any agreement (including, without limitation,
any purchase agreement, indenture, loan agreement or security agreement)
relating to any of the foregoing; or (iii) amend, modify or change its Article
of Association or Business License, or any agreement entered into by it, with
respect to its shares, or enter into any new agreement with respect to its
shares.

Article 4    Rights and Obligations of the Parties B

During the term of the entrusted operation, the rights and obligations of Party
B shall include:

(1) Party B shall enjoy independent and comprehensive management right over
Party A’s operations;

(2) Party B shall have the right to adjust the organizational structure and the
personnel placement of Party A based on the needs of the management;

(3) Party B shall have the right to dispose of all the assets of Party A, and
Party B can dispose of any of the aforesaid assets without any prior consent of
Party A;

(4) Party B shall be entitled to entrustment fees in accordance with this
Agreement.

(5) Party B shall carry out all the responsibilities and rights entrusted to it




Page 12 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




under this Agreement in good faith, and shall pay reasonable attention to the
entrusted matters and notify Party A timely of relevant matters;

(6) Party B shall act in good faith and consult with Party A in regards to the
handling of matters  covered by this Agreement;

(7) Other obligations shall be performed by Party B under this Agreement.

Article 5    Warranties and Representations

5.1   Party A has stated to Party B and Party B has knowledge of the following
circumstances:

(1) Party A is mainly engaged in opening convenience stores (“UKT Store”) in the
communities, towns and villages through franchise business mode and sells
machines and implements, such as display screens and POS based on the business
above.

(2) Party A has the Food Circulation Permit (expiring on August 23, 2017), whose
scope of permission is the wholesale of pre-packed food. Party A may sell
pre-packed food in accordance this Permit and any other commodity with no need
of licenses in its UKT Stores.

(3) Party A has coordinated with Beijing Huashangjie
Electronic Business Service Co., Ltd. and Qianxian Media Advertising (Beijing)
Co., Ltd (“related companies”) controlled by Party A’s shareholders, which
conducted some ancillary business and entered into relating agreements. Party A
agrees to urge the related companies to keep performing the obligations of the
agreements, to continue to enter into new ancillary agreements if necessary.
Party B shall have the right to adjust its own business mode and its mode of
cooperation with related companies during the term of trusted operation.




Page 13 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




5.2   Each party shall warrant and represent to the other party, on the
execution day of this Agreement, that:

(1) Each party shall have the right to enter into this Agreement, and the
ability to perform this Agreement;

(2) In order to execute and perform this Agreement, each party has gone through
the necessary internal decision-making procedures and obtained the approval;

(3) Each party has duly authorized its representative to execute this Agreement;

(4) Each party shall not have any reason of its own that will encumber the
effectiveness of this Agreement from the effective date and become binding on
such party;

(5) The execution of this Agreement and the performance of the obligations
hereunder will NOT:

a) violate the business license, articles of association or any other similar
documents of that party;

b) violate the laws and regulations of China or the government authorization or
permit;

c) violate any other contracts or agreements to which that party is a party (or
is bound), or lead to that party’s breach of contract under such contracts or
agreements.

Article 6   Effect of the Agreement

This Agreement shall be valid upon the subscription of both parties’ legal
representatives or duly authorized representatives and the affixture of both
parties’ corporate seals.




Page 14 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Article 7   Liability of Beach of the Agreement

After the effectiveness of this Agreement, apart from the situation described in
Article 8 of this Agreement, either party’s violation of any provisions under
this Agreement shall constitute a breach of this Agreement and thus be liable to
compensate the non-breaching party for any damages that may arise thereof.

Article 8   Force Majeure

Either party’s failure to perform the obligations or part of the obligations of
this Agreement due to a force majeure event shall not be deemed as a breach of
the agreement; however, the non-performing party shall timely provide effective
evidence of the force majeure event to the other party, and the parties shall
discuss a settlement plan through consultation.

Article 9   The Governing Law

The execution, effectiveness, interpretation, performance and dispute resolution
of this Agreement shall be governed by the laws and regulations of China.

Article 10  Dispute Resolution

Any dispute arising under this Agreement shall be first settled by the parties
through friendly consultation.   If the negotiation fails within 45 days, either
party  is entitled to submit the dispute to the China international Economic and
Trade Arbitration Commission (“CIETAC”) in Beijing for arbitration which shall
be conducted in accordance with the Commission's arbitration rules in effect at
the time of applying for arbitration. The arbitral award is final and binding
upon both parties.

Article 11  Confidentiality

11.1  The parties agree and shall cause their relevant personnel to keep strict
        confidence of all the terms and conditions of this Agreement and all the
matters of the entrusted operation that have access to. They shall not disclose
the aforesaid information to any third party unless it is required by the
explicit




Page 15 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




provision of law, or the instruction of judicial or governmental agencies or
with consent of the other party, otherwise, the disclosing party shall bear the
relevant legal consequences.

11.2  The confidentiality obligation of the parties shall survive the
termination of this Agreement.

Article 12  Severability of the Clauses

12.1  If any clause of this Agreement is invalidated or non-enforceable due to
the provisions of laws or regulations, this clause is invalid while all other
clauses shall remain in full force and effect and binding upon both parties.

12.2  In the event the aforesaid situation occurs, the parties shall, through
friendly consultation, agree upon supplemental clause to replace the invalid
clause at their earliest possible time.

Article 13  Non-waiver of Rights

13.1  If one party fails or delays to exercise a certain right provided under
this Agreement, such failure or delay shall not constitute the waiver of such
right by that party.

13.2  If one party fails to require the other party to perform a certain
obligation provided under this Agreement, such failure shall not constitute the
waiver by that party of the right to require the other party to perform at a
later time.

13.3  If one party violates any clause of this Agreement and obtains a waiver of
liability from the non-violating party, such waiver shall not constitute the
waiver of liability by the non-violation party over the violations by the other
party at a later time or of other clauses of this Agreement.

Article 14  No Transfer

Unless otherwise provided in this Agreement, without the prior written consent
of the other party, one party shall not transfer or entrust this Agreement or
any right or




Page 16 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




obligation under this Agreement to a third party, nor shall one party provide
any guarantee to a third party or do other similar things.

Article 15  Miscellaneous

15.1  Any supplemental agreements entered into by the parties after the
effective date of this Agreement shall be an effective part of this Agreement
and have the same legal effect as this Agreement.  If there is any discrepancy
between the supplemental agreement and this Agreement, the supplemental
agreement shall prevail.

15.2  This Agreement is written both in Chinese and English; in case there is
any conflict between the Chinese version and the English version, the Chinese
version shall prevail.

15.3  This Agreement shall be executed in four counterparts; each party holds
one and the rest are used for the transaction of related formalities.  Each of
the copies shall be deemed as the original one and has the same effect.




[The remainder of this page is intentionally left blank.]







Page 17 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
specified on the first page of this Agreement.




Party A: Beijing UKT Investment Management Co., Ltd. (seal)

Legal Representative (signature):




Party B: Huashang Wujie (Beijing) Internet Technology Co., Ltd. (seal)

Legal Representative (signature):




Page 18 / 19







--------------------------------------------------------------------------------

Management Entrustment Agreement




Statement

Date: February 15, 2015 I agree that Beijing UKT Investment Management Co., Ltd.
signs the Management Entrustment Agreement with Huashang Wujie (Beijing)
Internet Technology Co., Ltd., which irrevocably entrusts Huashang Wujie
(Beijing) Internet Technology Co., Ltd. for its management the right of
operation management of Beijing UKT Investment Management Co., Ltd. and the
right from me according to the laws and the Articles of Association of
Beijing UKT Investment Management Co., Ltd.




Stated by :

Yong Xu          （ID No. 110221196803042219 ）：




Yahong Zhao  （ID No. 130404196503310021）：




Yinghua Zhang（ID No. 131082197509220775）：







Page 19 / 19





